Plaintiff in error was convicted of a violation of the prohibitory law, and was, on the 3rd day of August, 1910, sentenced to pay a fine of one hundred fifty dollars and serve ninety days in the county jail. On the same date plaintiff in error was given sixty days within which to perfect his appeal in this court. The petition in error and case-made were not filed in this court until the 2nd day of December, 1910, one hundred twenty-one days after the rendition of judgment. For the reason that the appeal was not filed within the time allowed by law and the order of the court, this court is without jurisdiction to review the same, and, upon motion of the Attorney General, the appeal is hereby dismissed.